Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action for the 16/930318 application is in response to the communications filed July 16, 2020.
Claims 1-18 were initially submitted July 16, 2020. 
Claims 1-18 are currently pending and considered below.

Claim Objections
Claim 9  objected to because of the following informalities: the limitation of “configured to timestamps every transaction” is not proper. This limitation should read “configured to timestamp every transaction” and the examiner will interpret it as such.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5, 8, 11, 12, 14 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
As per claims 2 and 11, 
The claims recite the limitation of “overview of the patient’s current health”. This limitation lacks antecedent basis and is therefore considered indefinite. For the purposes of examination, the examiner will interpret this limitation as “overview of a patient’s current health”. 
As per claims 3 and 12, 
The claims recite the limitation of “using the health data”. This limitation lacks antecedent basis and is therefore considered indefinite. For the purposes of examination, the examiner will interpret this limitation as “using health data”.
As per claims 5 and 14, 
The claims further recite the limitation of “the graphical representation”. This limitation lacks antecedent basis and is therefore considered indefinite for this additional reason. For the purposes of examination, the examiner will interpret these claims as being dependent from claims 4 and 13 respectively as they would then have the proper antecedent basis.
The claims further recite the limitation of “the user or patient”. This limitation lacks antecedent basis and is therefore considered indefinite for this additional reason. For the purposes of examination, the examiner will interpret this limitation as “the user or a patient”.
As per claims 8 and 17, 
The claims recite the limitation of “the graphical representation”. This limitation lacks antecedent basis and is therefore considered indefinite. For the purposes of examination, the examiner will interpret this limitation as “a graphical representation”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a machine.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of collect a plurality of healthcare information of the user, analyze and assimilate the collected healthcare information of the user, compare the healthcare information of the user with the optimal and overage health metrics of same sex, race, and demography and generate a healthcare report of the user in a format understandable to a non-medically trained person. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain 
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“a user device associated with a user configured to access the computing device via a network wherein the computing device is configured to:” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “a blockchain-based computer implemented healthcare management system, comprising: a computing device including a processor and a memory in communication with the processor, wherein the memory stores a set of instructions executable by the processor, a database in communication with the computing device stores healthcare information of a plurality of users”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“a user device associated with a user configured to access the computing device via a network wherein the computing device is configured to:” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 2, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“generates a complete overview of the patient’s current health status based on a plurality of anatomical and physiological parameters” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication 
As per claim 3, 
Claim 3 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 3 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“calculate the health information and create a health value using health data of main areas including the brain, neurosensory, hormone, cardiovascular, digestive, dermatologic, immunologic, musculoskeletal, infectious, genetic and environmental health” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“further utilizes an application program interface (API) to” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “further utilizes an application program interface (API) to”.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 4, 
Claim 4 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 4 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the healthcare report includes a graphical representation of health information” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit 
As per claim 5,
Claim 5 depends from claim 4 and inherits all the limitations of the claim from which it depends. Claim 5 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the graphical representation is a spider web chart, wherein the spider web chart represents one or more health-related categories of the user or patient” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 6, 
Claim 6 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 6 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the healthcare report includes suggestion data to improve the health of the user” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 7, 
Claim 7 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 7 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the healthcare report further includes a score representing the health status of the user” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit 
As per claim 8, 
Claim 8 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 8 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the healthcare report includes a dashboard comprising a graphical representation of health information” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 9, 
Claim 9 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 9 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the computing device is configured to timestamp every transaction that is non-erasable during the analysis of healthcare information” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“wherein the computing device is configured to timestamp every transaction that is non-erasable during the analysis of healthcare information” which corresponds to selecting a particular data source or type of data to be manipulated.  
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of 
“wherein the computing device is configured to timestamp every transaction that is non-erasable during the analysis of healthcare information” which corresponds to electronic recordkeeping. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 10, 
Claim 10 is substantially similar to claim 1. Accordingly, claim 10 is rejected for the same reasons as claim 1. 
As per claim 11, 
Claim 11 is substantially similar to claim 2. Accordingly, claim 11 is rejected for the same reasons as claim 2.
As per claim 12, 
Claim 12 is substantially similar to claim 3. Accordingly, claim 12 is rejected for the same reasons as claim 3.
As per claim 13, 
Claim 13 is substantially similar to claim 4. Accordingly, claim 13 is rejected for the same reasons as claim 4.
As per claim 14, 
Claim 14 is substantially similar to claim 5. Accordingly, claim 14 is rejected for the same reasons as claim 5.
As per claim 15, 
Claim 15 is substantially similar to claim 6. Accordingly, claim 15 is rejected for the same reasons as claim 6.
As per claim 16, 
Claim 16 is substantially similar to claim 7. Accordingly, claim 16 is rejected for the same reasons as claim 7.
As per claim 17, 
Claim 17 is substantially similar to claim 8. Accordingly, claim 17 is rejected for the same reasons as claim 8.
As per claim 18, 
Claim 18 is substantially similar to claim 9. Accordingly, claim 18 is rejected for the same reasons as claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-10 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (2009/0094053; herein referred to as Jung) in view of Saxena et al (US 2018/0165416; herein referred to as Saxena). 
As per claim 1, 
Jung teaches a computing device including a processor and a memory in communication with the processor, wherein the memory stores a set of instructions executable by the processor, a database in communication with the computing device stores healthcare information of a plurality of users and a user device associated with a user configured to access the computing device via a network:
(Paragraph [0137] of Jung. The teaching describes that the clinician device 1804 may include, for example, one or more of a personal digital assistant (PDA), a laptop computer, a tablet personal computer, a networked computer, a computing system comprised of a cluster of processors, a workstation computer, and/or a desktop computer. In another example embodiment, the clinician device 1804 may be operable to communicate with the computing device 1802 to 
Jung teaches collect a plurality of healthcare information of the user:
(Paragraphs [0044] and [0048] of Jung. The teaching describes that the user interface 108 may include one or more input fields 112, with which the clinician 104, the patient 106, or some other user, not shown, may enter diagnosis parameters relevant to the patient 106. The diagnosis system 102 is illustrated as including a parameter handler 116 that may be configured to receive the one or more diagnosis parameters, e.g., from the input fields 112.)
Jung further teaches analyze and assimilate the collected healthcare information of the user:
(Paragraph [0050] of Jung. The teaching describes using the received diagnosis parameters, a spider chart generator 118 may be configured to determine one or more spider charts associated with one or more potential diagnoses for the one or more patients.)
Jung further teaches compare the healthcare information of the user to other patients:
(Paragraphs [0055] and [0056] and Figure 2 of Jung
Jung further teaches generate a healthcare report of the user in a format understandable to a non-medically trained person:
(Paragraph [0047] and Figure 1 of Jung. The teaching describes that the user interface 108 also may be used advantageously. For example, once the clinician 104 determines a potential diagnosis based on a visual comparison of the spider charts 110 a, 110 b, 110 c and associated plots, then the user interface 108 may be used to provide treatment options 114 for the determined diagnosis. For example, the treatment options 114 may include potential medications, procedures, or other curative or palliative treatments for the patient 106. The treatment options 114 may be presented using text, visual, audio/video, or virtually any compatible technique for presenting information with the user interface 108. Because of the number of different ways that the treatment options can be presented in the user interface (the healthcare report), a non-medically trained person would be able to understand the information presented.)
Jung does not explicitly teach a blockchain-based computer implemented healthcare management system or compare the healthcare information of the user with the optimal and overage health metrics of same sex, race, and demography.
However Saxena teaches a blockchain-based computer implemented healthcare management system and compare the healthcare information of the user with the optimal and overage health metrics of same sex, race, and demography:
(Paragraphs [0202]-[0210] and [0287] of Saxena. The teaching describes a blockchain-based computer system that is used to compare the health conditions of a target patient among other similar patients. The profile services 1140 include services related to the provision and management of cognitive personas and cognitive profiles used by a CILS when performing a cognitive learning operation. As used herein, a cognitive persona broadly refers to an archetype user model 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the patient’s being compared to the subject patient in the teaching of Jung, with the block-chain based patient profile services of Saxena. Paragraph [0210] of Saxena teaches that the profile services module is used to compare people in similar situations for analysis. One of ordinary skill in the art would have known that Jung has the capability to compare patients in similar circumstances, but the teaching falls short of this. Upon seeing this teaching of Saxena, one of ordinary skill in the art would have changed the pool of patients that represent the plot 202 to only include patients of similar demographics (e.g. sex, race and other demographic parameters) to ensure the most accurate information when creating the spider plots. For example, with Jung alone, a 25 year old woman could possibly have her parameters compared to an 80 year old man. One of ordinary skill in the art would have known that these two patients would have needed different physiological care and therefore the teaching of Saxena would have been desirous. One of ordinary skill in the art would have added to the teaching of Jung, the teaching of Saxena based on this incentive without yielding unexpected results.  
As per claim 4, 
The combined teaching of Jung and Saxena teaches the limitations of claim 1. 
Jung further teaches wherein the healthcare report includes a graphical representation of health information:	
(Paragraphs [0009] and [0047] and Figure 1 of Jung. The teaching describes that the user interface 108 (the healthcare report) also may be used advantageously. For example, once the clinician 104 determines a potential diagnosis based on a visual comparison of the spider charts 110 a, 110 b, 110 c and associated plots, then the user interface 108 may be used to provide treatment options 114 for the determined diagnosis. For example, the treatment options 114 may include potential medications, procedures, or other curative or palliative treatments for the patient 106. The treatment options 114 may be presented using text, visual, audio/video, or virtually any compatible technique for presenting information with the user interface 108. The diagnosis system comprising a parameter handler configured to receive at least one set of diagnosis parameters associated with one or more physiological characteristics of one or more patients, a spider chart generator configured to determine one or more spider charts associated with one or more potential diagnoses related to one or more physical ailments of the one or more patients, and a view generator configured to provide the one or more spider charts in visual proximity to one another.)
As per claim 5,
The combined teaching of Jung and Saxena teaches the limitations of claim 4.
Jung further teaches wherein the graphical representation is a spider web chart, wherein the spider web chart represents one or more health-related categories of the user or patient:	
(Paragraphs [0009] and [0047] and Figure 1 of Jung. The teaching describes that the user interface 108 (the healthcare report) also may be used advantageously. For example, once the clinician 104 determines a potential diagnosis based on a visual comparison of the spider charts 110 a, 110 b, 110 c 
As per claim 6, 
The combined teaching of Jung and Saxena teaches the limitations of claim 1.
Jung further teaches wherein the healthcare report includes suggestion data to improve the health of the user:	
(Paragraphs [0009] and [0047] and Figure 1 of Jung. The teaching describes that the user interface 108 (the healthcare report) also may be used advantageously. For example, once the clinician 104 determines a potential diagnosis based on a visual comparison of the spider charts 110 a, 110 b, 110 c and associated plots, then the user interface 108 may be used to provide treatment options 114 for the determined diagnosis. For example, the treatment options 114 may include potential medications, procedures, or other curative or palliative treatments for the patient 106. The treatment options 114 may be presented using text, visual, audio/video, or virtually any compatible technique for 
As per claim 7, 
The combined teaching of Jung and Saxena teaches the limitations of claim 1.
Jung further teaches wherein the healthcare report further includes a score representing the health status of the user:	
(Paragraphs [0055] and [0056] and Figure 2 of Jung. The teaching describes plotting two lines 202 and 204 to compare one patient to another or group. One of the parameters that is compared is patient temperature. When a patient’s temperature goes above a certain number, the care giver is recommended to react. This temperature of the patient is considered by the examiner as a score representing the health status of the user.)
As per claim 8, 
The combined teaching of Jung and Saxena teaches the limitations of claim 1.
Jung further teaches wherein the healthcare report includes a dashboard comprising a graphical representation of health information:	
(Paragraphs [0009] and [0047] and Figure 1 of Jung. The teaching describes that the user interface 108 (the healthcare report) also may be used advantageously. For example, once the clinician 104 determines a potential 
As per claim 9, 
The combined teaching of Jung and Saxena teaches the limitations of claim 1.
Saxena further teaches wherein the computing device is configured to timestamp every transaction that is non-erasable during the analysis of healthcare information:	
(Paragraph [0133] of Saxena. The teaching describes a blockchain block may contain multiple transactions records, such as transactions ‘1’ through ‘n’ 802 shown in FIG. 8. In these embodiments, each transaction record may include data and metadata, such as a block reference identifier (ID) 804, a hash value of the prior block's header 806 information, the public key of the recipient 808 of the transaction, and the digital signature of the originator 810 of the transaction. The transaction record may likewise include additional data and metadata, such as a 
As per claim 10, 
Claim 10 is substantially similar to claim 1. Accordingly, claim 10 is rejected for the same reasons as claim 1. 
As per claim 13, 
Claim 13 is substantially similar to claim 4. Accordingly, claim 13 is rejected for the same reasons as claim 4.
As per claim 14, 
Claim 14 is substantially similar to claim 5. Accordingly, claim 14 is rejected for the same reasons as claim 5.
As per claim 15, 
Claim 15 is substantially similar to claim 6. Accordingly, claim 15 is rejected for the same reasons as claim 6.
As per claim 16, 
Claim 16 is substantially similar to claim 7. Accordingly, claim 16 is rejected for the same reasons as claim 7.
As per claim 17, 
Claim 17 is substantially similar to claim 8. Accordingly, claim 17 is rejected for the same reasons as claim 8.
As per claim 18, 
Claim 18 is substantially similar to claim 9. Accordingly, claim 18 is rejected for the same reasons as claim 9.
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jung and Saxena in further view of Ash et al. (US 2015/0317446; herein referred to as Ash.)
As per claim 2, 
The combined teaching of Jung and Saxena teaches the limitations of claim 1. 
Jung further teaches generates a complete overview of the patient’s current health status based on a plurality of physiological parameters:	
(Paragraphs [0009] and [0047] and Figure 1 of Jung. The teaching describes that the user interface 108 also may be used advantageously. For example, once the clinician 104 determines a potential diagnosis based on a visual comparison of the spider charts 110 a, 110 b, 110 c and associated plots, then the user interface 108 may be used to provide treatment options 114 for the determined diagnosis. For example, the treatment options 114 may include potential medications, procedures, or other curative or palliative treatments for the patient 106. The treatment options 114 may be presented using text, visual, audio/video, or virtually any compatible technique for presenting information with the user interface 108. The diagnosis system comprising a parameter handler configured to receive at least one set of diagnosis parameters associated with one or more physiological characteristics of one or more patients, a spider chart generator configured to determine one or more spider charts associated with one or more potential diagnoses related to one or more physical ailments of the one or more patients, and a view generator configured to provide the one or more spider charts in visual proximity to one another.)
The combined teaching of Jung and Saxena does not explicitly teach generates a complete overview of the patient’s current health status based on a plurality of anatomical parameters
However Ash teaches generates a complete overview of the patient’s current health status based on a plurality of anatomical parameters:
(Paragraph [0079] and Figure 8 of Ash. The teaching describes a user interface that provides a complete health status for a patient that is based upon multiple anatomical parameters such as BMI and waist circumference. Scores for these parameters are presented to the user.)
It would have been obvious to one of ordinary skill in the art to add to the parameters of the combined teaching of Jung and Saxena, the anatomical parameters of Ash. One of ordinary skill in the art would have known that when they look at Jung, they are only considering the physiological parameters of the patient’s health. While this tactic may be considered a complete health picture of the patient, one of ordinary skill in the art would have known that the inclusion of more data, such as anatomical data found in Ash, would have created a better understanding of the patient’s health. One of ordinary skill in the art would have added to the combined teaching of Jung and Saxena, the teaching of Ash based on this incentive without yielding unexpected results. 
As per claim 11, 
Claim 11 is substantially similar to claim 2. Accordingly, claim 11 is rejected for the same reasons as claim 2.
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jung and Saxena in further view of Newman et al. (Newman, T. (2017, October 13). A brief introduction to physiology. Medical News Today. Retrieved March 25, 2022, from https://www.medicalnewstoday.com/articles/248791; herein referred to as Newman) in further view of Cronin et al. (US 2017/0330297;herein referred to as Cronin).
As per claim 3, 
The combined teaching of Jung and Saxena teaches the limitations of claim 1.
Jung further teaches further utilizes an application program interface (API) to calculate the health information and create a health value using health data of main areas:	
(Paragraphs [0009] and [0047] and Figure 1 of Jung. The teaching describes that the user interface 108 also may be used advantageously. For example, once the clinician 104 determines a potential diagnosis based on a visual comparison of the spider charts 110 a, 110 b, 110 c and associated plots, then the user interface 108 may be used to provide treatment options 114 for the determined diagnosis. For example, the treatment options 114 may include potential medications, procedures, or other curative or palliative treatments for the patient 106. The treatment options 114 may be presented using text, visual, audio/video, or virtually any compatible technique for presenting information with the user interface 108. The diagnosis system comprising a parameter handler configured to receive at least one set of diagnosis parameters associated with one or more physiological characteristics of one or more patients, a spider chart generator configured to determine one or more spider charts associated with one or more potential diagnoses related to one or more physical ailments of the one or more patients, and a view generator configured to provide the one or more spider charts in visual proximity to one another.)
The combined teaching of Jung and Saxena does not explicitly teach the health of main areas including the brain, neurosensory, hormone, cardiovascular, digestive, dermatologic, immunologic, musculoskeletal, infectious, genetic and environmental health.
However Newman teaches that brain, neurosensory, hormone, cardiovascular, digestive, dermatologic, immunologic, musculoskeletal, infectious and genetic factors are included in the understanding of physiological health:
(Biological Systems and Branches of Newman. The teaching describes that physiology includes the circulatory system (cardiovascular), digestive/excretory system (digestive), endocrine system (hormone), immune system (immunologic 
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the physiological parameters of the combined teaching of Jung and Saxena, the understanding of what physiology is as taught by Newman. Newman teaches that his understanding of physiology has been long standing and well-grounded in the medical community. One of ordinary skill in the art would have also had this understanding. One of ordinary skill in the art would have added to the combined teaching of Jung and Saxena, the teaching of Newman based on this understanding without yielding unexpected results. 
The combined teaching of Jung, Saxena and Newman does not explicitly teach the health of main areas including environmental health.
However Cronin teaches that environment health parameters are necessary for understanding patient health:
(Paragraph [0065] of Cronin
It would have been obvious to one of ordinary skill in the art to add to the parameters of the combined teaching of Jung, Saxena and Newman, the environmental parameters of Cronin. One of ordinary skill in the art would have known that when they look at Jung, they are only considering the physiological parameters of the patient’s health. While this tactic may be considered a complete health picture of the patient, one of ordinary skill in the art would have known that the inclusion of more data, such as environmental data in Cronin, would have created a better understanding of the patient’s health. One of ordinary skill in the art would have added to the combined teaching of Jung, Saxena and Newman, the teaching of Cronin based on this incentive without yielding unexpected results.
As per claim 12, 
Claim 12 is substantially similar to claim 3. Accordingly, claim 12 is rejected for the same reasons as claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604. The examiner can normally be reached M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.A.N./Examiner, Art Unit 3686                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686